     Case 1:02-cr-00002-BLW-LMB Document 131 Filed 08/31/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:02-cr-00002-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 BEVERLY VIGIL (AKA BEVERLY
 VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

 KENNETH D. ZOTTI, INC. dba
 ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court are two separate claims from Suzette Tieman and Joe

Faraci for decedent Yvonne Anderson’s remaining restitution from USA v. Vigil, et

al. For the reasons that follow, the Court will grant Suzette Tieman’s request and

deny Joe Faraci’s request.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 131 Filed 08/31/21 Page 2 of 4




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution. See June 26, 2003 Judgment,

Dkt. 53. As of July 2019, Vigil still owed $617,474 in restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimants Suzette Tieman and Joe

Faraci have separately submitted requests to have the unclaimed restitution

payments related to decedent Yvonne Anderson released to them. In support of her




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 131 Filed 08/31/21 Page 3 of 4




request, Tieman has submitted of copy of Anderson’s certificate of death, will, and

trust certification. Faraci has also submitted a copy of Anderson’s will and trust

documents.

                               LEGAL STANDARD
      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                    ANALYSIS

      Tieman has provided sufficient evidence to show she is entitled to receive

Yvonne Anderson’s remaining restitution. Anderson’s certificate of death shows

that she passed away in 1997 as a resident of California, and her will appoints

Tieman as co-executor of Anderson’s estate. Under California law, an executor is

tasked with administering the decedent’s estate which naturally includes taking




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 131 Filed 08/31/21 Page 4 of 4




possession of the estate’s property in anticipation for administration. Estate of

King, 121 P.2d 716, 719 (Cal. 1942) ("It is the duty of an executor, with or without

an order of court, to take charge of the property of an estate and to preserve it in as

good condition as is reasonably possible pending administration.”). The will

therefore entitles Tieman, as executor, to receive Anderson’s restitution and

distribute it in accordance with Anderson’s estate plan. While the trust shows that

Faraci is a beneficiary of the trust, he is not an executor like Tieman. Accordingly,

the Court will grant Tieman’s request and deny Faraci’s.

                                       ORDER
      IT IS ORDERED that:
      1. Suzette Tieman’s request for Yvonne Anderson’s unclaimed restitution

          payments from USA v. Vigil, et al is GRANTED. The Clerk of the Court

          shall release the funds to Suzette Tieman to be disposed of in accordance

          with Yvonne Anderson’s will.

      2. Joe Faraci’s request for Yvonne Anderson’s unclaimed restitution

          payments from USA v. Vigil, et al is DENIED.

                                               DATED: August 31, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
